r·
!
                                            Case 19-13748-AJC                                Doc 1     Filed 03/25/19        Page 1 of 9


          l-111   in   this 1nformat1on to 1dent1fy your case:


          United States Bankruptcy Court for the:

            Si,u/lvA'                     District of    El1111't:4
                                                        (State)
          Case number (ff known)      -----------                                ChjPter you are filing unJer:
                                                                                 rchapter7
                                                                                 1:J Chapter 11
                                                                                 1:J Chapter 12
                                                                                 l:l Chapter 13                                                  D   Check if this is an
                                                                                                                                                     amended filing


     Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                             12/15
     The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
     joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
     the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
     same person must be Debtor 1 in all of the forms.
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     Information. If more space is needed, attach a separate sheet to this form. Q,1 the top of any additional pages, write your name and case number
     (if known). Answer every question.


     f §f MIdentify Yourself
                                                    About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
     1.      Your full name
             Write the name that is on your
             government-issued picture
                                                    Firjf name                                                       First name
             identification (for example,
             your driver's license or                   C!I /oi6?
             passport).                             Middfe name                                                     Middle name

             Bring your picture                      &Kif/£
             identification to your meeting         last name                                                        Last name
             with the trustee.
                                                    Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)



                                                ii ....
     2.      All other names you
             have used in the last 8
             years
                                                    -1_/iE/~IJ
                                                    First nar.:'.                   -   .J

             Include your married or                Middl:b
             maiden names.
                                                    Last name
                                                                     ueµs
                                                    First name                                                       First name


                                                    Middle name                                                      Middle name


                                                    Last name                                                        Last name




     3.      Only the last 4 digits of
             your Social Security                   xxx           - xx -   _J_ 2- _fl_ )__                          xxx           xx - - - - - - - - -
             number or federal                      OR                                                              OR
             Individual Taxpayer
             Identification number                  9xx - xx               -- --             --    --               9 xx - xx              -- -- -- --

      Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                  page51
                                                                                                                                                                  I
                                                                                                                                                                  I
                                Case 19-13748-AJC                    Doc 1          Filed 03/25/19             Page 2 of 9


Debtor 1                                                                                         Case number '''known)_ _ _ _ _ _ _ _ _ _ _ _ _ __




                                   About Debtor 1:                                                   About Debtor 2 (Spouse Only In a Joint Case):


      Any business names
                                   ~have not used any business names or EINs.
4.
      and Employer                                                                                   0      I have not used any business names or EINs.
      Identification Numbers
      :EIN) you have used in
      the last 8 years             Business name                                                     Business name

      Include trade names and
      doing business as names
                                   Business name                                                     Business name



                                   EIN                                                               EIN



                                   EIN                                                               EIN




s. Where you live                                                                                    If Debtor 2 lives at a different address:




                                   Number          Street                                            Number          Street




                                    /111/J1n1·
                                   City
                                                      a.,4,tr           ;(31169
                                                                            State     ZIPCode        City                                     State    ZIP Code


                                    /l'liMnt
                                   County
                                                     1)&/e                                           County


                                   If your mailing address is different from tt>e one                If Debtor 2's mailing address is different from
                                   above, fill it in here. Note that the court will send             yours, fill It In here. Note that the court will send
                                   any notices to you at this mailing address.                       any notices to this mailing address.



                                   Number          Street                                            Number          Street



                                   P 0. Box                                                          P.O. Box



                                   City                                     State     ZIP Code       City                                     State    ZIP Code




&.    Why you are choosing         Check one:                                                        Check one:
      this district to file for
      bankruptcy                   ~ver the last 180 days before filing this petition,               0      Over the last 180 days before filing this petition,
                                          I have lived in this district longer than in any                  I have lived in this district longer than in any
                                          other district.                                                   other district.

                                   0      I have another reason. Explain.                            0      I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




     Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                        pageif
                               Case 19-13748-AJC                 Doc 1        Filed 03/25/19            Page 3 of 9
                                                                                                                                                        Il

 Debtor 1                                                                                   Case number ('I known), _ _ _ _ _ _ _ _ _ _ _ __




. , , , Tell the Court About Your Bankruptcy Case


 1.    The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       8ankruptcy Code you         for Bankruptcy (Form 82010)). Also. go to the top of page 1 and check the appropriate box.
       are choosing to file
                                   a{hapter7
       under
                                   D Chapter 11
                                   D   Chapter 12

                                   D   Chapter 13


 a.    How you will pay the fee    D   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                       yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                       submitting your payment on your behalf, your attorney may pay with a credit card or check
                                       with a pre-printed address.

                                   ~eed to pay the fee in installme11ts. If you choose this option, sign and attach the
                                       Application for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                   D   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                       Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.
-----




 9.    Have you filed for
       bankruptcy within the
                                   ~o
       last 8 years?               0Yes.     District                              When                      Case number
                                                                                           MM/ DD/YYYY

                                             District                              When                      Case number
                                                                                           MM I DD/YYYY

                                             District                              When                      Case number
                                                                                           MM/ DD /YYYY




 10. Are any bankruptcy
       cases pending or being
                                   Iii No
       filed by a spouse who is    0Yes.     Debtor                                                          Relationship to you
       not filing this case with             District                              When                      Case number, if known
       you, or by a business                                                               MM/DD /YYYY
       partner, or by an
       affiliate?
                                             Debtor                                                          Relationship to you

                                             District                              When                      Case number, if known
                                                                                           MM /DD/YYYY



 11. Do you rent your              ~No.     Go to line 12.
       residence?                  D   Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                            residence?

                                             D    No. Go to line 12.
                                             D    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                  this bankruptcy petition.



      Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                    page73
                                  Case 19-13748-AJC                    Doc 1         Filed 03/25/19              Page 4 of 9


Debtor 1                                                                                           Case number (1tknownl _ _ _ _ _ _ _ _ _ _ _ _ __




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor
      of any full- or part-time
                                        ~- Go to Part 4.
      business?                         D   Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                 Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                 Number      Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                  City                                                   State       ZIP Code


                                                 Check the appropriate box to describe your business:

                                                 D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                 D   Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))

                                                 D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                 D   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                 D   None of the above


13.   Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                        any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
      For a definition of small
                                        ~o.      I am not filing under Chapter 11.

      business debtor, see              D   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101 (510).                    the Bankruptcy Code.

                                        D   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any            ~o
      property that poses or is
      alleged to pose a threat          D Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                  If immediate attention is needed, why is it n e e d e d ? - - - - - - - - - - - - - - - - - -
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                  Where is the property? - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                            Number        S:reet

                                                                                                                                                       i
                                                                                                                                                       ~
                                                                                                                                                       I
                                                                                                                                                       l
                                                                            City                                          State      ZIP Code


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page~




                                                                                                                                                       I
                               Case 19-13748-AJC                          Doc 1         Filed 03/25/19                Page 5 of 9


Debtor 1     7lie'la t'
              First Name    Middle Name
                                                   /J;ouc
                                                      Last Name
                                                                                                         Case number (<fknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __




           Explain Your Efforts to Receive a Briefing About Credit Counseling


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
    you have received
    briefing about credit                 You must check one:                                                 You must check one:
    counseling.
                                          0    I received a briefing from an approved credit                  0   I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you                   filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit             certificate of completion.                                         certificate of completion.
   counseling before you file for
                                               Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              tplan, if any, that you developed with the rgency.                  plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
   cannot do so, you are not
                                          1!11 received a briefing from an approved credit                    0   I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   eligible to file.                           filed this bankruptcy petition, but I do not t:ave a               filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                               Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                               you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
   will lose whatever filing fee               plan, if any.                                                      plan, if any.
   {OU paid, and your creditors
   can begin collection activities        0    I certify that I asked for credit counseling                   0   I certify that I asked for credit counseling
   again.                                      services from an approved agency, but was                          services from an approved agency, but was
                                               unable to obtain those services during the 7                       unable to obtain those services during the 7
                                               days after I made my request, and exigent                          days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                               of the requirement.                                                of the requirement.
                                               To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstan~es                         bankruptcy, and what exigent circumstances
                                               required you to file this case.                                    required you to file this case.
                                               Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                      You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you                  agency, along wit11 a copy of the payment plan you
                                               developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                               may be dismissed.                                                  may be dismissed.
                                               Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                               days.                                                              days.

                                          0    I am not required to receive a briefing about                  0   I am not required to receive a briefing about
                                               credit counseling because of:                                      credit counseling because of:

                                               0   Incapacity.    I have a mental illness or a mental             0   Incapacity.    I have a mental illness or a mental
                                                                  deficiency that makes r"e                                          deficiency that makes me
                                                                  incapable of realizing or making                                   incapable of realizing or making
                                                                  rational decisions about finances.                                 rational decisions about finances.
                                               0   Disability.    My physical disability causes me                0   Disability.    My physical disability causes me
                                                                  to be unable to participate in a                                   to be unable to participate in a
                                                                  briefing in person, by :Jhone. or                                  briefing in person, by phone, or
                                                                  through the internet, even after I                                 through the internet. even after I
                                                                  reasonably tried to do so.                                         reasonably tried to do so.
                                               0   Active duty. I am currently on active milita1y                 0   Active duty. ~ am currently on active military
                                                                duty in a military combat zone.                                    duty in a military combat zone.
                                               If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                                                                                                                                            I
                                               briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.
                                                                                                                  briefing about credit counseling, you must file a
                                                                                                                  motion for waiver of credit counseling with the court.    I
  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         pageg;                I
                                                                                                                                                                            I
                                Case 19-13748-AJC                         Doc 1        Filed 03/25/19              Page 6 of 9


Debtor 1      -/lz<;(m
               First Name
                                  &i
                             Middle Name
                                                                                                      Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __




             Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                D ljo. Go to line 16b.
                                                CD"Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                mon~ for a business or investment or rirough the operation of the business or investment.

                                                W"No. Go to line 16c.
                                                D   Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter 7?                           0 ,.     I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after !](Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is             administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                       ~o
      administrative expenses
      are paid that funds will be        D   Yes
      available for distribution
      to unsecured creditors?

1a. How many creditors do                  ~-49                                   D   1,oc 1-5.ooo                            D   25,001-50,000
      you estimate that you                D   50-99                              D   5,001-10,000                            D   50,001-100.000
      owe?                                 D   100-199                            D   10.001-25,000                           0   More than 100,000
                                           D   200-999

19. How much do you                        D $0-$50.000                           D   $1,000,001-$10 million                  D   $500.000,001-$1 billion
      estimate your assets to              D )50,001-$100.000                     0   $10,000,001-$50 million                 0   $1,000,000,001-$10 billion
      l:>e worth?                          Ill'$100,001-$500,000                  D   $50,000,001-$100 million                D   $10,000,000,001-$50 billion
                                           D   $500,001-$1 million                D   $100,000,001-$500 million               D   More than $50 billion

20.   How much do you                      D $0-$50,ooo                           D   $1,000,001-$10 million                  D   $500,000,001-$1 billion
      estimate your liabilities            D $50,001-$100.000                     D   $10,000,001-$50 million                 D   $1,000,000,001-$10 billion
      to be?                               D ;100.001-$500.000                    D   $50,000,001-$100 million                D   $10,000,000,001-$50 billion
                                           E!f $500,001-$1   million              D   $100,000,001-$500 million               D   More than $50 billion
1%11         Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                    correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.

                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.


                                           ~~·'"'3571.                                                    JC _______________




  Official Form 101
                                               Signature of Debtor 1




                                                     Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                               Signature of Debtor 2

                                                                                                               Executed on -,,,.--..,,.-,------
                                                                                                                             MM I DD     /YYYY
                                                                                                                                                                 ll
                                                                                                                                                                 I
                         Case 19-13748-AJC                         Doc 1        Filed 03/25/19              Page 7 of 9




Debtor 1                                                                                          Case number (ff known>'---------------
             Fif9tName   Middle Name             Last Name




                                       I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                       the notice required by 11 U.S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                           Date
                                          Signature of Attorney for Debtor                                                MM         DD /YYYY




                                          Printed name



                                          Firm name



                                          Number      Street




                                          City                                                            State           ZIP Code




                                          Contact phone - - - - - - - - - - - - - - -                     Email address




                                          Bar number                                                      State




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
                             Case 19-13748-AJC                        Doc 1        Filed 03/25/19            Page 8 of 9


Debtor 1                                                                                         Case number (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name               Last Name




For you if you are filing this               The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                        should understand that many people find it extremely difficult to represent
attorney                                     themselves successfully. Because bankruptcy has long-term financial and legal
                                             consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                      To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                      technical, and a mistake or inaction may affect your rights. For example, your case may be
                                             dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                             hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                             firm if your case is selected for audit. If that happens, you could lose your right to file another
                                             case, or you may lose protections, including the benefit of the automatic stay.

                                             You must list all your property and debts in ti1e schedules that you are required to file with the
                                             court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                             in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                             property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                             also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                             case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                             cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                             Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                             If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                             hired an attorney. The court will not tr€ 1t you differently because you are filing for yourself. To be
                                             successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                             Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                             be familiar with any state exemption laws that apply.

                                             Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                             consequences?
                                             D   No
                                             ill"Yes

                                             Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                             inaccurate or incomplete, you could be fined or imprisoned?
                                             D)lo
                                             ll( Yes
                                             Did_,.¥OU pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                             iJl" No
                                             D   Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                      Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                             By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                             have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                             attorney may cause me to lose my rights or property if I do not properly handle the case.


                                            x__     J/;r;;p-
                                              Signature of Debtor 1                                       Signature of Debtor 2
                                                                                                                                                        I
                                        i
                                        )(
                                             Date


                                             Contact phone

                                             Cell phone
                                                                ~~lo!¥v~OIJ
                                                                S?Q- t S"" s· - !UZ
                                                                                                          Date


                                                                                                          Contact phone

                                                                                                          Cell phone
                                                                                                                           MM I   DD /YYYY
                                                                                                                                                        Ii
 Official Form 101
                                    Jf       Email address                                                Email address



                                                    Voluntary Petition for lndividuC'ls Filing for Bankruptcy
                                                                                                                                                        '
                                                                                                                                                        r


                                                                                                                                                        \
      Case 19-13748-AJC   Doc 1   Filed 03/25/19   Page 9 of 9




0,    US fj Rf" 1-.! A)nJ,·,,wr l IJsJ oeitt ko 11J          r-rb
     /7tJS'4b ~fl SJf<JJC7pREO            /fSfEJ      ltJ~N
     fivd ff!d;!HJe ~r-.r-llkM?h tui/;heA76s
      fF£~f' :Mo6-/JNe ~IA
      6 o L1f/1MJJ"i11V '4d~-
       sI   1~vi ffel/11/t/. 0-6'lt? 7




                                                                    It
                                                                    l
                                                                    lI
